Citation Nr: 0104422	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active duty from June 1968 to June 1971.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, and issued to the veteran 
in April 1998, which denied a claim of entitlement to service 
connection for PTSD.  The veteran disagreed with the denial 
in October and December 1998, and a statement of the case was 
issued in September 1999.  The veteran perfected a timely 
substantive appeal in September 1999.

In his substantive appeal, the veteran requested a hearing 
before the Board, and a videoconference hearing was scheduled 
in May 2000.  However, prior to the date the hearing was to 
be held, the veteran requested that the videoconference 
hearing be rescheduled.  In December 2000, the veteran 
submitted a letter to the Board asking to be notified of the 
rescheduled hearing.  It does not appear that the 
videoconference hearing has yet been rescheduled.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office for 
the following development:
 
1.  The RO should schedule the veteran 
for a videoconference hearing to be held 
at the RO with a member of the Board.  
See 38 C.F.R. § 20.704 (2000).  

2.  On remand, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied, and that all 
evidence the veteran has identified as 
relevant has been requested, and the 
veteran notified of the results of all 
requests for records.   

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





